Filed 2/14/22 In re G.A. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re G.A., a Person Coming                                    2d Juv. No. B307822
Under the Juvenile Court Law.                                (Super. Ct. No. VJ46827)
                                                               (Los Angeles County)

THE PEOPLE,

     Plaintiff and Respondent,

v.

G.A.,

     Defendant and Appellant.


      A juvenile court found that G.A. committed simple assault
(Pen. Code, § 240)1 and that the assault was committed in
association with a criminal street gang (§ 186.22). We reverse
the gang enhancement. In all other respects, we affirm.




         1   All statutory references are to the Penal Code.



                                                     1
                               FACTS
                               Assault
       On February 16, 2020, Anthony Romo and his wife Priscilla
Ocedueda were visiting a deceased loved one at the Resurrection
Cemetery in Los Angeles. Romo and his wife went to use the
restrooms. Ocedueda went inside, but Romo waited outside
because the men’s room was occupied. Three young men, G.A.,
Jose, and Jorge, were also outside. The three young men were
members of the Colonia Flores gang.
       As Romo was waiting, a verbal confrontation occurred
between Romo and the young men. One of the men asked Romo
“if [he] was from anywhere.” The attitude of the men was not
friendly. Romo attempted to deescalate the confrontation by
replying he was not from anywhere. One of the men asked Romo
what he was looking at. Romo said he was not looking at
anything. One of the men hit Romo in the face. The other two
tried to hit him, but he was able to defend himself.
       Romo ran to a grass area. He turned around and heard a
gunshot. He saw one of the men holding a handgun. Romo was
shot in the left front hip. The men ran to a car and left.
Ocedueda called 911.
       Police apprehended G.A., Jose, and Jorge near the
cemetery. They brought Ocedueda to the suspects for a field
show-up. She identified the three men as being in a fight with
Romo.
       The police placed G.A. and Jose in a patrol car with an
audio recorder. A recording of G.A. and Jose talking to each
other was played in court:
       “[Jose]: … I turned to shoot three times though. I did a
double action.




                               2
      “[G.A.]: You got him.
      [“Jose]: I got him, I know I got him. I know I got him,
nigga, I know that. I’m not saying that.
      “[G.A.]: I know, I know you didn’t til they said it. You
didn’t know though, yourself, you didn’t know yourself.
      “[Jose]: Fool, fool, he ran [unintelligible]. I shot, shot a
double action, dude, it was pop, pop. It was like fast as fuck.”
                             Investigation
      G.A., Jose, and Jorge were placed in the same booking
room. Jose asked Detective Derrick Crenshaw what the charges
against them were. Crenshaw said attempted murder. Jose
asked if that would give him good “street cred.” Jose said Romo
got what he deserved. He said Romo was “mad dogging” him and
G.A. and that is what started the fight. G.A. admitted he
punched Romo in the face. Jose admitted he shot at Romo twice.
                            Gang Evidence
      The police found Colonia Flores graffiti inside the men’s
bathroom at the cemetery.
      Sheriff’s Investigator Frank Quintana testified as a gang
expert. He said that G.A. is an active member in the Colonia
Flores gang, as are Jose and Jorge. In the audio recording from
the patrol car, the speaker is giving praise to Colonia Flores for
the act of violence. Gang members build status by committing
blatant acts of violence and by challenging others, such as by
asking them where they are from. Based on a hypothetical taken
from the evidence, Quintana opined the crimes were committed
for the benefit of, in association with, and at the direction of the
Colonia Flores gang.




                                 3
      The People introduced evidence of only one predicate
offense. William M. was convicted of violating section 245,
subdivision (a)(1).
                               Defense
      A gang expert testified that the crimes were spontaneous
acts and were not committed for the benefit of or in association
with a street gang.
                           DISCUSSION
                       Substantial Evidence
      G.A. contends the gang enhancement is not supported by
substantial evidence.
      At the time of trial, section 186.22, subdivision (d) provided
a sentence enhancement for “ [a]ny person who is convicted of a
public offense punishable as a felony or a misdemeanor, which is
committed for the benefit of, at the direction of, or in association
with, any criminal street gang, with the specific intent to promote,
further, or assist in criminal conduct by gang members . . . .” (Stats.
2021, ch. 699, § 3.)
       To constitute a “criminal street gang,” members of an
ongoing organization, association, or group must engage in a
“pattern of criminal gang activity.” (Former § 186.22, subd. (f).)
       Former section 186.22, subdivision (e) provided: “As used in
this chapter, ‘pattern of criminal gang activity’ means the
commission of, attempted commission of, conspiracy to commit, or
solicitation of, sustained juvenile petition for, or conviction of two
or more of the following offenses, provided at least one of these
offenses occurred after the effective date of this chapter and the
last of those offenses occurred within three years after a prior
offense, and the offenses were committed on separate occasions,
or by two or more persons.”


                                  4
       Violation of section 240 is not listed as a predicate offense.
The People proved only one predicate offense at trial. Because
section 186.22 requires proof of two predicate offenses, the
People concede that the gang enhancement is not supported by
substantial evidence and must be reversed.
       The People further concede that because the enhancement
is not supported by substantial evidence, the double-jeopardy
clause of the Fifth Amendment bars retrial. (People v. Pierce (1979)
24 Cal.3d 199, 209-210.)
                           DISPOSITION
       The gang enhancement pursuant to section 186.22 is
reversed. In all other respects, the judgment is affirmed.
       NOT TO BE PUBLISHED.




                                      GILBERT, P. J.
We concur:




             PERREN, J.




             TANGEMAN, J.




                                  5
          Kevin L. Brown, John C. Lawson II, Judges

             Superior Court County of Los Angeles

               ______________________________



      Lynette Gladd Moore, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews and Rama R. Maline,
Deputy Attorneys General, for Plaintiff and Respondent.




                              6